On Petition for Rehearing.
The statement in the opinion that the Spence case was cited and approved by the “Kansas court” in Zinn v. Equitable Life Insurance Co. of Iowa, Wash., 107 P.2d 921, is an obvious error, as a casual reading of that case shows that it was decided by the Supreme Court of Washington. While the citation of the Zinn case was not essential to the decision, it is illustrative of the line of reasoning of courts which follow the principle laid down by the Kansas decisions.
Appellant in its petition for rehearing complains that we failed to refer to the decision .by this court in Preferred Accident Insurance Co. v. Clark, 10 Cir., 144 F.2d 165, upon which it strongly relies. We did not overlook the Clark case nor appellant’s contention with respect thereto, any more than we did the many cases from other jurisdictions supporting appellant’s position. It may be conceded that the Clark case is indistinguishable in principle from this case, but as we pointed out in the original opinion, this is a Kansas contract and we are controlled entirely by what the Kansas courts have said. The Spence case expressly repudiates the principle of the New York cases and like cases, upon which we relied in interpreting the New York contract in the Clark case,1 and we are bound thereby. The Supreme Court of Kansas in the Spence case has said, in words too clear to be misunderstood, that the unexpected result of intended means is an accident as that term is understood in double indemnity clauses of insurance con*260tracts. No refinement of reasoning or tenuous argument can becloud this conclusion.
The petition for rehearing is denied.

 See Spence v. Equitable Life Assurance Society, 146 Kan. 216. 69 P.2d 713.